        Case 2:06-cv-00620-BMS Document 911 Filed 10/24/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



In re MUSHROOM DIRECT PURCHASER                      Master File No. 06-CV-0620
ANTITRUST LITIGATION
_______________________________

THIS DOCUMENT RELATES TO:

WINN-DIXIE STORES, INC., et al.

           v.                                        Civil Action No. 15-CV-6480

EASTERN MUSHROOM MARKETING                           ORAL ARGUMENT REQUESTED
COOPERATIVE, INC., et al.



        DEFENDANT KITCHEN PRIDE MUSHROOM FARMS, INC.’S
                     REPLY IN SUPPORT OF ITS
  RENEWED MOTION TO DISMISS PLAINTIFFS’ COMPLAINT WITH PREJUDICE

       While there are many glaring deficiencies in Plaintiffs’ opposition to Kitchen Pride’s

Renewed Motion to Dismiss, one is especially troubling: Plaintiffs’ lack of candor to the Court

and mischaracterization of the scope and effect of Judge O’Neill’s decisions in In re Mushroom

Direct Purchaser Antitrust Litigation.

       Plaintiffs attempt to lure the Court into committing reversible error by inviting it to deny

Kitchen Pride’s Renewed Motion to Dismiss without scrutiny simply because, according to

Plaintiffs, Judge O’Neill previously denied “motions to dismiss the Consolidated Class Action

Complaint based on identical allegations.” (Doc. No. 77, p. 1.)

       In ruling on those prior motions to dismiss filed in In re Mushroom, however, Judge

O’Neill never made a decision on the merits with respect to the arguments raised by Kitchen
          Case 2:06-cv-00620-BMS Document 911 Filed 10/24/18 Page 2 of 5



Pride in its Renewed Motion to Dismiss here. 1 Nor did Judge O’Neill make a decision on the

merits of these arguments when denying Kitchen Pride’s initial Motion to Dismiss in this case

without prejudice to refile should Plaintiffs opt out of the certified class, which they

subsequently did. Similarly, in ruling on Kitchen Pride and other Defendants’ motions for

summary judgment in In re Mushroom, Judge O’Neill denied those motions without prejudice

on all issues other than the Capper-Volstead issue, an issue that Kitchen Pride does not raise in

its Renewed Motion to Dismiss here.

         Nonetheless, and ironically, Kitchen Pride here moves to dismiss Plaintiffs’ cut-and-paste

complaint on grounds that were not at issue in the motion to dismiss on which Judge O’Neill

ruled in In re Mushroom in 2007. Kitchen Pride here moves to dismiss Plaintiffs’ complaint on

four grounds: (i) facts alleged in Plaintiffs’ complaint are undisputedly incorrect based on

unrebutted testimony from 2008 in In re Mushroom (Doc. No. 74-2, p. 5)2; (ii) that Plaintiffs

waived the right to rebut certain of Kitchen Pride’s arguments made in its initial Motion to

Dismiss this case when Plaintiffs failed to respond to those arguments in 2016 (See Doc. No.

49.); (iii) Plaintiffs’ failure to respond to those arguments in 2016 constituted an irrevocable

judicial admission (See id.); and (iv) Plaintiffs’ eleventh-hour complaint, filed in 2015, is the

prototypical shakedown that Twombly condemns (See Doc. No. 1). It defies credibility to




1
         Tellingly, Plaintiffs here fail to tell the Court that, in ruling on the various motions to dismiss in In re
Mushroom, Judge O’Neill dismissed the putative class’ Section 2 monopolization claim as to all defendants except
for the EMMC. (Civil Action No. 06-0620, Doc. No. 108 at 23) (“However, because there is no claim for concerted
monopolization under Section 2, the member defendants must be dismissed from plaintiffs’ Section 2
monopolization claim.”). Yet Plaintiffs here attempt to assert a Section 2 monopolization claim against all
Defendants based upon the exact same facts that Judge O’Neill found insufficient. Plaintiffs cannot have it both
ways, emphasizing Judge O’Neill’s decisions when they believe they help their cause, but turning a blind eye when
they do not.
2
         Plaintiffs call Kitchen Pride’s reference to In re Mushroom in this regard as “push[ing] the bounds of
legitimate advocacy,” yet Plaintiffs point emphatically to In re Mushroom when they believe it supports their cause.
Once again, Plaintiffs cannot have it both ways.


                                                        -2-
         Case 2:06-cv-00620-BMS Document 911 Filed 10/24/18 Page 3 of 5



suggest that Judge O’Neill considered, let alone rejected, these arguments in an Order published

in 2007 based on motions filed in 2006. Yet Plaintiffs try to convince the Court that is the case.

       But it gets worse. Plaintiffs next mischaracterize Judge O’Neill’s rulings on Kitchen

Pride and other Defendants’ motions for summary judgment in In re Mushroom. Tellingly,

Plaintiffs quote Judge O’Neill’s opinion regarding the motions that were before him, but they do

not even attempt to say what those motions or Judge O’Neill’s decision involved. (Doc. No. 77,

p. 3.) In reality, Judge O’Neill ruled only that the EMMC was not entitled to Capper-Volstead

immunity based on the facts then of record. (See Civil Action No. 06-0620, Doc. No. 294 at p.

13, 24 (noting facts that precluded application of Capper-Volstead immunity to the EMMC.)

Indeed, Judge O’Neill did not pass on the merits of any arguments other than the Capper-

Volstead argument, ruling them to be premature. (Id., p. 9 n.6 (“Defendants Mushroom

Alliance, Kitchen Pride, [and others] claim that regardless of the exemption determination their

motions for summary judgment on plaintiffs’ claims against them should be granted. Because

Phase One discovery was narrowly focused on facts implicating the Capper-Volstead exception,

I will dismiss without prejudice all of defendants’ arguments not pertaining to Capper-Volstead

because resolution at this stage would be premature.”) (emphasis added). Moreover, Plaintiffs’

attempt to mislead the Court on this point is completely unnecessary, because nowhere in its

Renewed Motion to Dismiss does Kitchen Pride argue that the Court should dismiss the claims

against Kitchen Pride because it has Capper-Volstead immunity. (See Doc. No. 74-2.)

       Plaintiffs have to attack the straw man of Capper-Volstead because they have no valid

response to the arguments Kitchen Pride actually raises. Once again, Plaintiffs’ failure to

squarely address Kitchen Pride’s arguments amount to a waiver. Skold v. Galderma Labs, L.P.,

99 F.Supp.3d 585, 598 (E.D. Pa. 2015) (“Where an issue of fact or law is raised in an opening




                                               -3-
          Case 2:06-cv-00620-BMS Document 911 Filed 10/24/18 Page 4 of 5



brief but it is uncontested in the opposition brief, the issue is considered waived or abandoned by

the non-movant in regard to the uncontested issue.”) (quoting Markert v. PNC Fin. Servs. Grp.,

Inc., 828 F.Supp.2d 765, 773 (E.D. Pa. 2011)). To be sure, Plaintiffs’ display their ignorance of

Local Rule 7.1 and the precedents of this Court by relegating their opposition to Kitchen Pride’s

waiver argument -- the only actual argument that Plaintiffs even attempt to address -- to a

footnote.3 See Johnson v. MetLife Bank, N.A., 883 F.Supp.2d 542, 550 n.4 (E.D. Pa. 2012)

(“Arguments raised in passing (such as, in a footnote), but not squarely argued, are considered

waived.”) (quotation omitted). See also In re: Asbestos Prods. Liab. Litig. (No. VI), 873 F.3d

232, 237 (3d Cir. 2017) (“This attempt to shoehorn in an argument outside the briefs [by way of

a footnote] is insufficient to raise an issue on appeal.”).

         In short, Plaintiffs fail to tell the Court the whole story. They make a futile attempt to

defeat Kitchen Pride’s Renewed Motion to Dismiss by misconstruing both prior decisions from

In re Mushroom and the arguments raised by Kitchen Pride in its Motion. Judge O’Neill never

passed on the merits of the arguments Kitchen Pride makes here, either in his motion to dismiss

order or his summary judgment order. And by responding to arguments that Plaintiffs wish

Kitchen Pride had made, rather than responding to the arguments Kitchen Pride actually makes,

Plaintiffs have waived the right to respond. Plaintiffs should not benefit from their attempt to

convince the Court to rubber-stamp Plaintiffs’ Complaint based on their incorrect assertion that

Judge O’Neill made legal rulings on the issues that Kitchen Pride raises in its Renewed Motion

to Dismiss. Judge O’Neill simply did not make the rulings that Plaintiffs say he did. The Court

should therefore grant Kitchen Pride’s Renewed Motion to Dismiss and dismiss Plaintiffs’

claims against Kitchen Pride with prejudice.

3
         Plaintiffs further display their disregard for applicable procedural rules by faulting Kitchen Pride for not
providing discovery in this matter even though the Court has not yet scheduled a Rule 16 conference and the parties
have not yet held a Rule 26(f) conference, and therefore, no discovery responses are due. See Fed. R. Civ. P. 26(d).


                                                        -4-
        Case 2:06-cv-00620-BMS Document 911 Filed 10/24/18 Page 5 of 5



                                    Respectfully submitted,



                                     /s/ Francis Patrick Newell
                                    Francis Patrick Newell
                                    Newell & Clemente
                                    1735 Market Street, Suite A #401
                                    Philadelphia, PA 19103
                                    Telephone: 215-837-0881
                                    Email: francispatricknewell@gmail.com


                                     /s/ Kevin T. Kerns
                                    Kevin T. Kerns
                                    Brian Kint
                                    Cozen O’Connor
                                    One Liberty Place
                                    1650 Market Street, Suite 2800
                                    Philadelphia, PA 19103
                                    Telephone: 215-665-7274
                                    Email: kkerns@cozen.com
                                           bkint@cozen.com

                                    Attorneys for Defendant Kitchen Pride Mushroom
                                    Farms, Inc.
Date: October 23, 2018




                                     -5-
